Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-20 are pending. Claims 21-48 have been cancelled.

Claim Objections
In claim 1, line 4, it is recommended that the limitation “mutation” be replaced with --mutations--.
Appropriate action is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making a Solanum tuberosum plant comprising a transcription activator-like effector nuclease (TALEN) that targets a vacuolar invertase (VInv) having SEQ ID NO: 1, does not reasonably provide enablement for making or using the genus of Solanum plants as broadly encompassed by the claims.  The specification does not enable any person skilled in the art to which it 
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Instant claims 1-20 are broadly drawn to a Solanum plant comprising a mutation in at least two endogenous VInv alleles wherein the mutation is a deletion of more than one nucleotide base pair or in a target sequence having at least 95% sequence identity to SEQ ID NO: 27 or 1, wherein a TALEN is used and binds to SEQ ID NO: 18-23, wherein the plant does not comprise any exogenous nucleic acid, wherein every VInv allele is mutated, wherein the plant is S. tuberosum and subject to cold storage conditions and has decreased levels of acrylamide and a method for making said plant having reduced cold-induced sweetening (CIS) by contacting or transforming said plant with a rare-cutting endonuclease.
The specification teaches that the instant invention is drawn to creating potato varieties that have reduced CIS where starch is converted to the simple reducing sugars, glucose and fructose, during cold storage (p. 1).
The specification provides guidance for completely knocking-out alleles of the VInv gene in S. tuberosum using sequence-specific nucleases targeting the protein 
These induced NHEJ mutations ranging from a frequency of 3.6% to 9.5% and resulted in deletions of upwards to 38 nucleotides (p. 16, par. 1; see also Figure 2)
The specification teaches that the cultivar “Ranger Russett” has only three wild-type VInv alleles corresponding to SEQ ID NO: 28, 29 and 30, and that mutations carried by plant St116_1 are set forth in SEQ ID NO: 32, 33 and 34 and have 4 bp, 4 bp and 17 bp deletions, respectively, in relation to SEQ ID NO: 31 (p. 17, par. 1; see also Figure 4).
However, aside from teaching that a TALEN can be used to induce mutations in VInv alleles of S. tuberosum, the specification fails to provide guidance or working examples for making any other species of plants comprising mutations in at least two VInv alleles to reduce expression.
While the instant invention pertains to reducing CIS in potato plants, it fails to teach that CIS occurs in any other plant species. Thus, the skilled practitioner would not know how to predictably use a Solanum plant as broadly encompassed by the claims, or how to use the Solanum plants in the methods as instantly claimed, as CIS is known in the art to occur in potatoes.
Guidance and working examples are important factors to consider in light of the fact that the prior art fails to teach the skilled artisan how to use Solanum plants as 
Regarding deletion mutations of at least two VInv alleles, the specification only teaches three wild-type VInv alleles of the cultivar Ranger Russett, which is not sufficient guidance as the claims encompass a large genus of allelic variants: the genus of S. tuberosum cultivars is quite large (e.g., see https://en.wikipedia.org/wiki/List_of_potato_cultivars) and thus has the potential to encompass an enormous genus of allelic variants of the VInv gene. The sequence search results validate this position.
Moreover, the art teaches 11 different VInv cDNA alleles from tetraploid and diploid tuber varieties with a total of 78 SNPs, and that when the cDNA alleles were separated into four similarity groups, the fourth group d alleles from the diploid genotype P40 were the most divergent from others (Draffehn et al, 2010, BMC Plant Biology, 10:1-15; p. 6, col. 1, last par. bridging col. 2).
Coupled with the fact that the claims broadly encompass merely reducing expression of VInv, the skilled practitioner would be required to engage in a systematic testing and screening process to determine which particular mutations result in the requisite levels of reduced VInv expression to decrease acrylamide levels or reduce CIS, which is tantamount to excessive experimentation.
The skilled practitioner would first turn to the instant specification for guidance in making Solanum plants, other than S. tuberosum, comprising a mutation in at least two endogenous VInv alleles to reduce expression. However, the specification does not provide sufficient guidance for using said plants as broadly claimed.
Solanum plants comprising a mutation in at least two endogenous VInv alleles as broadly encompassed by the claims.
Finally, said practitioner would turn to undue trial and error experimentation for making and using Solanum plants comprising a mutation in at least two endogenous VInv alleles. Therefore, in the absence of further guidance, undue experimentation becomes the burden of the practitioner.

Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Instant claims 1-20 are broadly drawn to a Solanum plant comprising a mutation in at least two endogenous VInv alleles to reduce VInv expression wherein the mutation is a deletion of more than one nucleotide base pair or in a target sequence having at least 95% sequence identity to SEQ ID NO: 27 or 1, wherein a TALEN is used and binds to SEQ ID NO: 18-23, wherein the plant does not comprise any exogenous nucleic acid, wherein every VInv allele is mutated, wherein the plant is S. tuberosum and subject to cold storage conditions and has decreased levels of acrylamide and a method for making said plant having reduced CIS by contacting or transforming said plant with a rare-cutting endonuclease.
Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
The specification describes that the instant invention is drawn to creating potato varieties that have reduced CIS where starch is converted to the simple reducing sugars, glucose and fructose, during cold storage (p. 1).
The specification further describes that to completely knock-out the alleles of the VInv gene in S. tuberosum, sequence-specific nucleases were designed that target the protein coding region in the vicinity of the start codon: three TALENs were designed to target the VInv gene family within the first 200 bp of the coding sequence corresponding to target sequence pairs SEQ ID NO: 18/19, 20/21 and 22/23, respectively (p. 14, lines 13-20; see also p. 19, Figure 1).
These induced NHEJ mutations ranging from a frequency of 3.6% to 9.5% and resulted in deletions of upwards to 38 nucleotides (p. 16, par. 1; see also Figure 2)
The specification describes that the cultivar “Ranger Russett” has only three wild-type VInv alleles corresponding to SEQ ID NO: 28, 29 and 30, and that mutations carried by plant St116_1 are set forth in SEQ ID NO: 32, 33 and 34 and have 4 bp, 4 bp and 17 bp deletions, respectively, in relation to SEQ ID NO: 31 (p. 17, par. 1; see also Figure 4).
S. tuberosum, the specification fails to adequately describe or provide working examples of any other species of plants comprising mutated VInv alleles. While the instant invention pertains to reducing CIS in potato plants, it fails to describe that CIS occurs in any other plant species. 
Regarding deletion mutations of at least two VInv alleles, the specification only describes three wild-type VInv alleles of the cultivar Ranger Russett, which is not an adequate description of a representative number of structures of VInv alleles because the genus of S. tuberosum cultivars is quite large (e.g., see https://en.wikipedia.org/wiki/List_of_potato_cultivars) and thus has the potential to encompass an enormous genus of allelic variants of the VInv gene. The sequence search results validate this position: no other allelic variants of VInv are provided.
Moreover, the art teaches 11 different VInv cDNA alleles from tetraploid and diploid tuber varieties with a total of 78 SNPs, and that when the cDNA alleles were separated into four similarity groups, the fourth group d alleles from the diploid genotype P40 were the most divergent from others (Draffehn et al, 2010, BMC Plant Biology, 10:1-15; p. 6, col. 1, last par. bridging col. 2).
Here, the claims not only encompass a large genus of allelic variants of VInv alleles in a myriad of plant species as in claims 1, 3, 4 and 15, the claims also encompass mutations that reduce, but not abolish, VInv expression. The specification has not, in fact, described the particular mutations that would either reduce expression or those structures that would lead to a loss of function VInv activity.
Solanum plants as broadly encompassed by the claims or a representative number of VInv alleles, Applicants have failed to sufficiently describe Solanum plants comprising mutations in endogenous VInv alleles, or methods of using said plants.
Given the lack of written description in the specification with regard to the Solanum plants as broadly encompassed by the claims, it is not clear that Applicants were in possession of the invention at the time this application was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhaskar et al (Pub. No. US 2010/0199386 A1) in view of Voytas et al (Pub. No. US 2011/0145940 A1) and Bogdanove et al (2011, Science, 333:1843-1846), and in further view of Draffehn et al (2010, BMC Plant Bio., 10:1-15). 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Instant claims 1-20 are broadly drawn to a Solanum plant comprising a mutation in at least two endogenous VInv alleles wherein the mutation is a deletion of more than one nucleotide base pair or in a target sequence having at least 95% sequence identity to SEQ ID NO: 27 or 1, wherein a TALEN is used and binds to SEQ ID NO: 18-23, wherein the plant does not comprise any exogenous nucleic acid, wherein every VInv allele is mutated, wherein the plant is S. tuberosum and subject to cold storage conditions and has decreased levels of acrylamide and a method for making said plant having reduced CIS by contacting or transforming said plant with a rare-cutting endonuclease.
Bhaskar et al teach methods and compositions to eliminate CIS by silencing a VInv gene using RNAi technology resulting in potatoes that withstand cold storage with reduced Maillard reactions when cooked in hot oil, and that the fried products accumulate significantly lower levels of acrylamide compared to controls as encompassed by instant claims 12-15 (see Abstract).
Bhaskar et al teach that said VInv gene is encoded by SEQ ID NO: 1, 2, 3, 4 and 23, each having 100% identity to SEQ ID NO: 1 as encompassed by instant claims 4 and 7 (see Attachment A). VInv can be decreased by 100% compared to a non-transformed control and therefore teaches reducing or eliminating its expression as encompassed by instant claims 1 and 11 (p. 2, par. 0017).
Bhaskar et al teach that a holy grail pertaining to processing potatoes is to control CIS, a long felt need in the art, that solving CIS is difficult because of starch synthesis, breakdown, and glycolysis, that silencing VInv expression can control the 
While Bhaskar et al does not teach a plant cell comprising a mutation in at least two alleles of endogenous VInv alleles using a TALEN, Voytas et al teach materials and methods related to gene targeting with TALENs to modify the genetic material of a plant cell and generating a plant from the cell or progeny thereof, and wherein identifying in the cell which the selected DNA target sequence exhibits a mutation as encompassed by instant claim 15 (see Abstract; p. 1, par. 0007; p. 2, par. 0017; p. 3, par. 0018; see also p. 4, par. 0027).
Voytas et al teach that TALENs can be used to facilitate site directed mutagenesis in plants to knock out or alter gene function with great precision and high efficiency to produce plants with altered sugar or starch with respect to unmodified plants (p. 7, par. 0078 and 0079). 
Voytas et al further teach TALENs are capable of cleaving native genes when placed under the control of a constitutive promoter and introduced into Arabidopsis protoplasts as encompassed by instant claims 2, 5, 6 and 15-20 (p. 29, par. 0251; see also p. 13, par. 0124-0128).
Voytas teaches plants that do not carry any foreign DNA as encompassed by instant claims 8 and 10. For example, Voytas teaches that when a cell is transiently transformed, it typically loses some or all of the introduced nucleic acid construct with each cell division such that it cannot be detected in daughter cells after a sufficient number of cell divisions (p. 13, par. 0125). 

Bogdanove et al teach the cheap, reliable and quick assembly of TALENs, and that they possess a broad targeting range and stringent specificity (p. 1846, col. 2, par. 1 and last par.).
Draffehn et al teach GenBank Accession no. JN661860, a nucleic acid molecule encoding a VInv gene having 100% sequence identity to SEQ ID NO: 27 as encompassed by instant claim 3 (see Attachment A in the Office action dated 22 December 2017). SEQ ID NO: 1 is a subsequence of SEQ ID NO: 27 (see sequence search results).
Draffehn et al teach that said gene corresponds to the Pain1 allele, and that said VInv allele is strongly associated with chip quality after cold storage (p. 13, col. 1, par. 1).
Therefore, at the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to make a Solanum plant with reduced expression of the VInv gene having SEQ ID NO: 1 as taught by Bhaskar et al by instead mutating the endogenous VInv alleles using TALENs, for example, as taught by Voytas et al and Bodganove et al.
In other words, one would have found it prima facie obvious to substitute the methods of Bhaskar et al with that of Voytas with a reasonable expectation of success 
One would be motivated to do so to produce plants with altered sugar or starch with respect to unmodified plants, because TALENs are cheap, reliable, quick to assemble, and possess a broad targeting range and stringent specificity, whereas the use of RNAi leads to varying levels of decreased gene expression (e.g., see results in Bhaskar discussed supra).
As a result, one would produce potatoes that withstand cold storage with reduced Maillard reactions when cooked in hot oil and that accumulate significantly lower levels of acrylamide compared to controls, a holy grail pertaining to the processing of potatoes.
One would have also found it prima facie obvious to make a plant as taught by Bhaskar et al by in view of Voytas et al and Bogdanove et al wherein each deletion is at a target sequence as set forth in SEQ ID NO: 27, for example, as taught by Draffehn et al.
One would be motivated to do so because Draffehn et al also teach that said VInv allele is associated with desirable chip quality after cold storage, the importance of which is discussed above.
Finally, one would have found it prima facie obvious to generate a plant as claimed wherein at least two VInv alleles exhibit a deletion and reduced expression as encompassed by instant claims 1, 2 and 9-11 or wherein each VInv allele exhibits removal of an endogenous nucleic acid as encompassed by instant claims 8 because et al teach the importance of plants in which no VInv gene expression is present in order to produce potato products with low to no acrylamide levels.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 7, 8, 13-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,513,698 B2 (referred to herein as ‘698). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1, 2, 4, 5, 7, 8, 13-15 and 20 are drawn to a Solanum plant comprising a mutation in at least two endogenous VInv alleles wherein the mutation is a deletion of more than one nucleotide base pair or in a target sequence having at least 95% sequence identity to SEQ ID NO: 1, wherein the plant is S. tuberosum and subject to cold storage conditions and has decreased levels of acrylamide and a method for making said plant having reduced CIS by contacting or transforming said plant with a rare-cutting endonuclease.

	‘698 claims a Solanum tuberosum plant comprising a deletion in at least two VInv alleles of SEQ ID NO: 1 wherein the deletions are as set forth in SEQ ID NO: 32, 33 or 34 using a rare-cutting endonuclease and a method of making said plant with reduced CIS (see claims 1-4).
	Therefore, at the time the invention was made it would have been prima facie obvious to arrive at the claims of the instant invention because ‘698 teaches specific embodiments of the plants and methods as claimed.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









ATTACHMENT A
Alignment of SEQ ID NO: 23 from Bhaskar et al with SEQ ID NO: 1 of the instant invention (bold and underlined represents SEQ ID NO: 18 and 19 of the instant invention, respectively)

US-12-698-275A-23
; Sequence 23, Application US/12698275A
; Publication No. US20100199386A1
; GENERAL INFORMATION
;  APPLICANT: BHASKAR, PUDOTA B.
;  APPLICANT:JIANG, JIMING
;  TITLE OF INVENTION: CONTROL OF COLD-INDUCED SWEETENING AND REDUCTION OF
;  TITLE OF INVENTION:ACRYLAMIDE LEVELS IN POTATO OR SWEET POTATO
;  FILE REFERENCE: 058003-407003
;  CURRENT APPLICATION NUMBER: US/12/698,275A
;  CURRENT FILING DATE: 2010-03-10
;  PRIOR APPLICATION NUMBER: 61/241,876
;  PRIOR FILING DATE: 2009-09-12
;  PRIOR APPLICATION NUMBER: 61/149,397
;  PRIOR FILING DATE: 2009-02-03
;  NUMBER OF SEQ ID NOS: 26
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 23
;  LENGTH: 672
;  TYPE: DNA
;  ORGANISM: Solanum tuberosum
US-12-698-275A-23

  Query Match             100.0%;  Score 139;  DB 36;  Length 672;
  Best Local Similarity   100.0%;  
  Matches  139;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATTCCTCCCGGATCAACCCGATTCCGGCCACCGGAAGTCCCTTAAAATCATCTCCGGCAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         65 ATTCCTCCCGGATCAACCCGATTCCGGCCACCGGAAGTCCCTTAAAATCATCTCCGGCAT 124

Qy         61 TTTCCTCTCCTCTTTCCTTTTGCTTTCTGTAGCCTTCTTTCCGATCCTCAACAACCAGTC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        125 TTTCCTCTCCTCTTTCCTTTTGCTTTCTGTAGCCTTCTTTCCGATCCTCAACAACCAGTC 184

Qy        121 ACCGGACTTGCAGAGTAAC 139
              |||||||||||||||||||
Db        185 ACCGGACTTGCAGAGTAAC 203


Alignment of SEQ ID NO: 3 from Bhaskar et al with SEQ ID NO: 1 of the instant invention

US-12-698-275A-3
; Sequence 3, Application US/12698275A
; Publication No. US20100199386A1
; GENERAL INFORMATION
;  APPLICANT: BHASKAR, PUDOTA B.

;  TITLE OF INVENTION: CONTROL OF COLD-INDUCED SWEETENING AND REDUCTION OF
;  TITLE OF INVENTION:ACRYLAMIDE LEVELS IN POTATO OR SWEET POTATO
;  FILE REFERENCE: 058003-407003
;  CURRENT APPLICATION NUMBER: US/12/698,275A
;  CURRENT FILING DATE: 2010-03-10
;  PRIOR APPLICATION NUMBER: 61/241,876
;  PRIOR FILING DATE: 2009-09-12
;  PRIOR APPLICATION NUMBER: 61/149,397
;  PRIOR FILING DATE: 2009-02-03
;  NUMBER OF SEQ ID NOS: 26
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 1920
;  TYPE: DNA
;  ORGANISM: Solanum tuberosum
US-12-698-275A-3

  Query Match             100.0%;  Score 139;  DB 36;  Length 1920;
  Best Local Similarity   100.0%;  
  Matches  139;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATTCCTCCCGGATCAACCCGATTCCGGCCACCGGAAGTCCCTTAAAATCATCTCCGGCAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         57 ATTCCTCCCGGATCAACCCGATTCCGGCCACCGGAAGTCCCTTAAAATCATCTCCGGCAT 116

Qy         61 TTTCCTCTCCTCTTTCCTTTTGCTTTCTGTAGCCTTCTTTCCGATCCTCAACAACCAGTC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        117 TTTCCTCTCCTCTTTCCTTTTGCTTTCTGTAGCCTTCTTTCCGATCCTCAACAACCAGTC 176

Qy        121 ACCGGACTTGCAGAGTAAC 139
              |||||||||||||||||||
Db        177 ACCGGACTTGCAGAGTAAC 195


Alignment of GenBank Accession no. JN661860 from Draffehn et al with SEQ ID NO: 27 of the instant invention

JN661860
LOCUS       JN661860                1920 bp    mRNA    linear   PLN 11-DEC-2011
DEFINITION  Solanum tuberosum isolate Tc vacuolar invertase (Pain-1) mRNA,
            complete cds.
ACCESSION   JN661860
VERSION     JN661860.1  GI:359430968
KEYWORDS    .
SOURCE      Solanum tuberosum (potato)
  ORGANISM  Solanum tuberosum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum.
REFERENCE   1  (bases 1 to 1920)
  AUTHORS   Draffehn,A.M., Meller,S., Li,L. and Gebhardt,C.
  TITLE     Natural diversity of potato (Solanum tuberosum) invertases
  JOURNAL   BMC Plant Biol. 10, 271 (2010)
   PUBMED   21143910
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 1920)
  AUTHORS   Draffehn,A.M., Meller,S., Li,L. and Gebhardt,C.

  JOURNAL   Submitted (09-SEP-2011) Plant Breeding and Genetics,
            Max-Planck-Institute for Plant Breeding Research,
            Carl-von-Linne-Weg 10, Koeln 50829, Germany
FEATURES             Location/Qualifiers
     source          1..1920
                     /organism="Solanum tuberosum"
                     /mol_type="mRNA"
                     /isolate="Tc"
                     /db_xref="taxon:4113"
     gene            1..1920
                     /gene="Pain-1"
     CDS             1..1920
                     /gene="Pain-1"
                     /EC_number="3.2.1.26"
                     /note="cleavage of sucrose"
                     /codon_start=1
                     /product="vacuolar invertase"
                     /protein_id="AEV46295.1"
                     /db_xref="GI:359430969"
                     /translation="MATQYHSSYDPENSASHYTFLPDQPDSGHRKSLKIISGIFLSSF
                     LLLSVAFFPILNNQSPDLQSNSRSPAPPSRGVSQGVSDKTFRDVVNASHVSYAWSNAM
                     LSWQRTAYHFQPQKNWMNDPNGPLYHKGWYHLFYQYNPDSAIWGNITWGHAVSKDLIH
                     WLYLPFAMVPDQWYDINGVWTGSATILPDGQIMMLYTGDTDDYVQVQNLAYPTNLSDP
                     LLLDWVKYKGNPVLVPPPGIGVKDFRDPTTAWTGPQNGQWLLTIGSKIGKTGIALVYE
                     TSNFTSFKLLDEVLHAVPGTGMWECVDFYPVSTEKTNGLDTSYNGPGVKHVLKASLDD
                     NKQDHYAIGTYDLTKNKWTPDKPELDCGIGLKLDYGKYYASKTFYDPKKQRRVLWGWI
                     GETDSESADLQKGWASVQSIPRTVLYDKKTGTHLLQWPVEEIESLRAGDPIVKQVNLQ
                     PGSIELLHVDSAAELDIEASFEVDKVALQGIIEADHVGFSCSTSGGAASRGILGPFGV
                     VVIADQTLSELTPVYFFISKGADGRAETHFCADQTRSSEAPGVAKRVYGSSVPVLDGE
                     KHSMRLLVDHSIVESFAQGGRTVITSRIYPTKAVNGAARLFVFNNATGASVTASVKIW
                     SLESANIRSFPLQDL"

  Query Match             100.0%;  Score 1920;  DB 91;  Length 1920;
  Best Local Similarity   100.0%;  
  Matches 1920;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCCACGCAGTACCATTCCAGTTATGACCCGGAAAACTCCGCCTCCCATTACACATTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGCCACGCAGTACCATTCCAGTTATGACCCGGAAAACTCCGCCTCCCATTACACATTC 60

Qy         61 CTCCCGGATCAACCCGATTCCGGCCACCGGAAGTCCCTTAAAATCATCTCCGGCATTTTC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CTCCCGGATCAACCCGATTCCGGCCACCGGAAGTCCCTTAAAATCATCTCCGGCATTTTC 120

Qy        121 CTCTCCTCTTTCCTTTTGCTTTCTGTAGCCTTCTTTCCGATCCTCAACAACCAGTCACCG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CTCTCCTCTTTCCTTTTGCTTTCTGTAGCCTTCTTTCCGATCCTCAACAACCAGTCACCG 180

Qy        181 GACTTGCAGAGTAACTCCCGTTCGCCGGCGCCGCCGTCAAGAGGTGTTTCTCAGGGAGTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GACTTGCAGAGTAACTCCCGTTCGCCGGCGCCGCCGTCAAGAGGTGTTTCTCAGGGAGTC 240

Qy        241 TCCGATAAGACTTTTCGAGATGTCGTCAATGCTAGTCACGTTTCTTATGCGTGGTCCAAT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TCCGATAAGACTTTTCGAGATGTCGTCAATGCTAGTCACGTTTCTTATGCGTGGTCCAAT 300

Qy        301 GCTATGCTTAGCTGGCAAAGAACTGCTTACCATTTTCAACCTCAAAAAAATTGGATGAAC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GCTATGCTTAGCTGGCAAAGAACTGCTTACCATTTTCAACCTCAAAAAAATTGGATGAAC 360

Qy        361 GATCCTAATGGTCCATTGTACCACAAGGGATGGTATCATCTTTTTTATCAATACAATCCA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        421 GATTCAGCTATTTGGGGAAATATCACATGGGGCCATGCCGTATCCAAGGACTTGATCCAC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GATTCAGCTATTTGGGGAAATATCACATGGGGCCATGCCGTATCCAAGGACTTGATCCAC 480

Qy        481 TGGCTCTACTTGCCTTTTGCCATGGTTCCTGATCAATGGTACGATATTAACGGTGTCTGG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TGGCTCTACTTGCCTTTTGCCATGGTTCCTGATCAATGGTACGATATTAACGGTGTCTGG 540

Qy        541 ACTGGGTCCGCTACCATCCTACCCGATGGTCAGATCATGATGCTTTATACCGGTGACACT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ACTGGGTCCGCTACCATCCTACCCGATGGTCAGATCATGATGCTTTATACCGGTGACACT 600

Qy        601 GATGATTATGTGCAAGTGCAAAATCTTGCGTACCCCACCAACTTATCTGATCCTCTCCTT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GATGATTATGTGCAAGTGCAAAATCTTGCGTACCCCACCAACTTATCTGATCCTCTCCTT 660

Qy        661 CTAGACTGGGTCAAGTACAAAGGCAACCCGGTTCTGGTTCCTCCACCCGGCATTGGTGTC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CTAGACTGGGTCAAGTACAAAGGCAACCCGGTTCTGGTTCCTCCACCCGGCATTGGTGTC 720

Qy        721 AAGGACTTTAGAGACCCGACCACTGCTTGGACCGGACCCCAAAATGGGCAATGGCTCTTA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 AAGGACTTTAGAGACCCGACCACTGCTTGGACCGGACCCCAAAATGGGCAATGGCTCTTA 780

Qy        781 ACAATCGGGTCTAAGATTGGTAAAACGGGTATTGCACTTGTTTATGAAACTTCCAACTTC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 ACAATCGGGTCTAAGATTGGTAAAACGGGTATTGCACTTGTTTATGAAACTTCCAACTTC 840

Qy        841 ACAAGCTTTAAGCTATTGGATGAAGTGCTGCATGCGGTTCCGGGTACGGGTATGTGGGAG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 ACAAGCTTTAAGCTATTGGATGAAGTGCTGCATGCGGTTCCGGGTACGGGTATGTGGGAG 900

Qy        901 TGTGTGGACTTTTACCCGGTATCGACTGAAAAAACAAACGGGTTGGACACATCATATAAC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 TGTGTGGACTTTTACCCGGTATCGACTGAAAAAACAAACGGGTTGGACACATCATATAAC 960

Qy        961 GGCCCGGGTGTAAAGCATGTGTTAAAAGCAAGTTTAGATGACAATAAGCAAGATCACTAT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 GGCCCGGGTGTAAAGCATGTGTTAAAAGCAAGTTTAGATGACAATAAGCAAGATCACTAT 1020

Qy       1021 GCTATTGGGACGTATGACTTGACAAAGAACAAATGGACACCCGATAAGCCGGAATTGGAT 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 GCTATTGGGACGTATGACTTGACAAAGAACAAATGGACACCCGATAAGCCGGAATTGGAT 1080

Qy       1081 TGTGGAATTGGGTTGAAGCTGGATTATGGGAAATATTATGCATCAAAGACATTTTATGAC 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 TGTGGAATTGGGTTGAAGCTGGATTATGGGAAATATTATGCATCAAAGACATTTTATGAC 1140

Qy       1141 CCGAAGAAACAACGAAGAGTACTGTGGGGATGGATTGGGGAAACTGATAGTGAATCTGCT 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 CCGAAGAAACAACGAAGAGTACTGTGGGGATGGATTGGGGAAACTGATAGTGAATCTGCT 1200

Qy       1201 GACCTGCAGAAGGGATGGGCATCTGTACAGAGTATTCCAAGGACAGTGCTTTACGACAAG 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 GACCTGCAGAAGGGATGGGCATCTGTACAGAGTATTCCAAGGACAGTGCTTTACGACAAG 1260

Qy       1261 AAGACAGGGACACATCTACTTCAGTGGCCAGTTGAAGAAATTGAAAGCTTAAGAGCGGGT 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 AAGACAGGGACACATCTACTTCAGTGGCCAGTTGAAGAAATTGAAAGCTTAAGAGCGGGT 1320

Qy       1321 GATCCTATTGTTAAGCAAGTCAATCTTCAACCAGGTTCAATTGAGCTACTCCATGTTGAC 1380

Db       1321 GATCCTATTGTTAAGCAAGTCAATCTTCAACCAGGTTCAATTGAGCTACTCCATGTTGAC 1380

Qy       1381 TCAGCTGCAGAGTTGGATATAGAAGCCTCATTTGAAGTGGACAAAGTCGCGCTCCAGGGA 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 TCAGCTGCAGAGTTGGATATAGAAGCCTCATTTGAAGTGGACAAAGTCGCGCTCCAGGGA 1440

Qy       1441 ATAATTGAAGCAGATCATGTAGGTTTCAGCTGCTCTACTAGTGGAGGTGCTGCTAGCAGA 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1441 ATAATTGAAGCAGATCATGTAGGTTTCAGCTGCTCTACTAGTGGAGGTGCTGCTAGCAGA 1500

Qy       1501 GGCATTTTGGGACCATTTGGTGTCGTTGTAATTGCTGATCAAACGCTATCTGAGCTAACG 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1501 GGCATTTTGGGACCATTTGGTGTCGTTGTAATTGCTGATCAAACGCTATCTGAGCTAACG 1560

Qy       1561 CCAGTTTACTTCTTCATTTCTAAAGGAGCTGATGGTCGAGCTGAGACTCACTTCTGTGCT 1620
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1561 CCAGTTTACTTCTTCATTTCTAAAGGAGCTGATGGTCGAGCTGAGACTCACTTCTGTGCT 1620

Qy       1621 GATCAAACTAGATCCTCAGAGGCTCCGGGAGTTGCTAAACGAGTTTATGGTAGTTCAGTA 1680
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1621 GATCAAACTAGATCCTCAGAGGCTCCGGGAGTTGCTAAACGAGTTTATGGTAGTTCAGTA 1680

Qy       1681 CCCGTGTTGGACGGTGAAAAACATTCGATGAGATTATTGGTGGACCACTCAATTGTGGAG 1740
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1681 CCCGTGTTGGACGGTGAAAAACATTCGATGAGATTATTGGTGGACCACTCAATTGTGGAG 1740

Qy       1741 AGCTTTGCTCAAGGAGGAAGAACAGTCATAACATCGCGAATTTACCCAACAAAGGCAGTG 1800
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1741 AGCTTTGCTCAAGGAGGAAGAACAGTCATAACATCGCGAATTTACCCAACAAAGGCAGTG 1800

Qy       1801 AATGGAGCAGCACGACTCTTCGTTTTCAATAATGCCACAGGGGCTAGCGTGACTGCCTCC 1860
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1801 AATGGAGCAGCACGACTCTTCGTTTTCAATAATGCCACAGGGGCTAGCGTGACTGCCTCC 1860

Qy       1861 GTCAAGATTTGGTCACTTGAGTCGGCTAATATTCGATCCTTCCCCTTGCAAGACTTGTAA 1920
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1861 GTCAAGATTTGGTCACTTGAGTCGGCTAATATTCGATCCTTCCCCTTGCAAGACTTGTAA 1920